Citation Nr: 1828961	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  11-02 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by muscle cramps and pain, claimed as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure.

3.  Entitlement to service connection for a cystic disability of the face, neck, right leg, and back, also claimed as due to herbicide exposure.

4.  Entitlement to service connection for a thyroid disability.

5.  Entitlement to service connection for brain cancer.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971, with confirmed service in the Republic of Vietnam.  


FINDINGS OF FACT

On May 14, 2018 the Board was notified by the Department of Veterans Affairs (in Roanoke, Virginia that the Veteran died in April 2018.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a); 38 C.F.R. 
§ 20.1302.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board was informed in May 2018 of the Veteran's death in April 2018.  Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  
38 C.F.R. § 3.1010 (b).


ORDER

Entitlement to service connection for a disability manifested by muscle cramps and pain is dismissed. 

Entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for a cystic disability of the face, neck, right leg, and back is dismissed.

Entitlement to service connection for a thyroid disability is dismissed. 

Entitlement to service connection for brain cancer is dismissed. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


